1558DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Claim 10 is amended. Claims 1-22  are presented for examination.  
Response to Arguments
Applicant arguments have been reviewed. Following are the response: 
Amendments to the Drawings: 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) is filed, and are accepted. 

Response to Rejections under 35 USC § 102 & 35 USC §103
Applicant argues “Herber is related to a sampler module that may divide an audio signal into a series of sequential samples, see abstract. According to paragraph [0030] the sampler module 112 may receive the input signal (X) in real time, and divide the input signal (X) into samples. During operation in the frequency domain, the sampler module 112 may collect sequential time-domain samples to obtain a spectrum based on the mentioned FFT. As described in the last sentence of paragraph [0030] sequential samples or a sequence of samples may interchangeably refer to a time series sequence of time-domain samples, or a time series sequence of frequency domain bins corresponding to time series receipt of an input signal (X) that has been sampled by the sampler module. Herber is silent about a separator for separating a first portion of a spectrum of the audio signal from a second portion of the spectrum of the audio signal. To the contrary, samples are generated from the input signal and those samples are used to generate a spectrum.” However the claim does not define what is the first and second sample would be, refer to Para 0030, the samples are divided based on the overlapping windows and hence the first sample would be  ( at least partially) from the second sample. Hence Herber teaches the concept of the claimed invention. In the original filed specification refer to Para 0204-0209, it merely mentions that 91b is the portion from 91 a, second segment is a portion of first segment/signal, however it does not explain how that portion is derived. Herber teaches that segments can be derived from overlap windows. 


Applicant further contends “Herber is further silent about separating the spectrum into a first portion that comprises a first signal characteristic and into a second portion comprising a second signal characteristic. Note that Fig. 5 does not teach or suggest a separator for separating a first portion of a spectrum of the audio signal from a second portion of the spectrum of the audio signal, the first portion comprising a first signal characteristic and the second portion comprising a second signal characteristic. As described in paragraph [0037] of Herber, the spatial slice decomposition module 500 may receive a stereo or multi-channel audio input signal (X) on the input signal line and produce a set of spatial slice streams. The spatial slice streams may contain the outputs of a spatial filterbank, which decomposes the input signal based on the spatial location of audio signal sources within a perceived stereo or multi-channel sound stage. That is, the decomposition module does not separate a first portion of a spectrum from a second portion of the spectrum. The decomposition module further does not consider a signal characteristic of the first portion or a signal characteristic of the second portion as the spatial channel, e. g., left/right is not a characteristic of the spectrum. 
The module 500 performing the spatial separation does not separate portions of a spectrum or portions of the signal in the time-domain.”  As suggested above, first signal does include the portion of second signal (based on the concept of overlap). Further the specification does not explicitly mention how the first portion is derived from the second portion, and hence the broadest reasonable interpretation is given. 
12

Applicant argues “Accordingly, Herber does not teach or suggest a first bandwidth extender for extending a bandwidth of the first portion using first parameters associated with the first signal characteristic and a second bandwidth extender for extending a bandwidth of the second portion using second parameters associated with the second signal characteristic. The structure of Fig. 3 of Herber provides for different treatments that may be used in combination and based on the gains g l-g7 for the same signal. A separation as illustrated in Fig. 5 is based on a spatial decomposition and is not related to a signal characteristic of a spectrum of the signal. Therefore, even if considering different signal enhancers of Fig. 5 so as to provide for different bandwidth extenders, those bandwidth extenders operate based on a spatial decomposition and not based on different characteristics of the audio signal.” However refer to [0039] In FIG. 3, the Signal Treatment Module 300 may include one or more treatment modules (301, 302, 303, 304, 305, 306, and 307) to derive Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) for individual sample components of respective sequential samples of either an audio signal, or a spatial slice stream produced from an audio signal. Each of the treatment modules (301, 302, 303, 304, 305, 306, and 307) may derive Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) for different characteristics related to the audio signal or spatial stream. Example audio signal characteristics include bandwidth, harmonics, transients, expansion, reverberation, masking and harmonic phase alignment. In other examples, signal treatments may be derived for additional or fewer characteristics related to an audio signal. Signal treatments may be derived for missing parts of the audio signal that correspond to the characteristic of the respective treatment module. Accordingly, the signal treatments may effectively supply replacement portions of various different characteristics of the audio signal that are identified as missing from individual sample components in a series of samples. Thus, some of the sample components in a series where lost parts of a respective characteristic are identified may have signal treatments applied, while other sample components in the sequence where no missing parts of the respective characteristic are identified may have no signal treatments applied.
Accordingly, the features of claims 19 and 21 are shown or suggested in Herber.

Applicant further argues “Therefore, it is clear that Herber also does not teach or suggest the features of claim 10. Claim 10 defines how the spectrum is decomposed into the first portion and the second portion. Such a decomposition is not performed according to Herber. When referring, for example, to paragraph [0040], Herber describes how to perform a bandwidth extension. Harmonics may be a missing or a lost part of the audio signal, see paragraph [0042]. Herber teaches the use of an inband harmonic fill module 302 that may analyze the input signal to search for events where the perceptual audio codec has discarded one or more middle harmonics characteristics of the audio signal. This is not related to decomposing a spectrum into the first portion or the second portion but rather to analyze the complete audio signal. The harmonic phase alignment module 307 described in paragraph [0052] analyzes the complete input signal (X) and looks for tonal signal components and determine if the tonal components are harmonically related. This is not related to a decomposition of the audio signal as defined in claim 10” However refer to Para 0040 – [The Bandwidth Extension module 301 may operate on the input signal (X) to generate signal components, or signal treatments (ST1), above such a predetermined cut-off frequency (Fx). The Bandwidth Extension module 301 may analyze the input signal (X) to determine the cut-off frequency (Fx) of the input signal, if one exists. Knowledge of the cut-off frequency (Fx) may be used to guide the generation of a Signal Treatment stream (ST1) with new signal components above the predetermined cut-off frequency (Fx) to compensate for the absence of this characteristic in the corresponding sample components of the audio signal], it is clear that the enhancements on a portion is based on the signal characteristics as described in claim 10. Examiner does agree that Herber covers the concept that these 

Applicant argues “Similar arguments apply to the features of claim 7. Herber does not teach how to decompose a spectrum into a first portion and a second portion. The harmonic phase alignment module 307 described in paragraph [0052] is related to looking for tonal signal components in the input signal (X).”  Examiner has relied on Herber ( US Pub: 20160329061) and further in view of Nagel ( US Pub: 20150187360) for claim 7. Further as suggested in Para 0039, any enhancement can be done on a segment (individual sample) and also in a input signal 

Applicant further argues “Further, Herber does not teach or suggest a lookup-table comprising first parameters associated with a corresponding plurality of signal modification parameters and a plurality of second parameters associated with a corresponding plurality of signal modification parameters and for deriving the first parameter and the second parameter using the lookup-table using a modification parameter associated with the analyzed modification. Herber is not related to a lookup table and is not related to use a first parameter for a first portion of the spectrum and a second parameter for a second portion of the spectrum13 Appl. No. 16/580116. Reply to Office Action of March 10, 2021Based thereon, Herber does not provide any suggestion towards the features of claims 14 and 15. In particular, a steepness of Fig. 9b in Herber is used to detect a candidate cutoff frequency. However, this is related to a yes/no decision and does not provide any teaching or suggestion to use the steepness as a modification parameter as defined in claim 13.” However Para 0077-0079 explicitly teaches the concept of treatment based on parameter, the claimed feature s inherent based on the para cited. 

Applicant argues “Herber does not provide any suggestion of a spectral difference function, especially not in Fig. 9a, Fig. 9b or Fig. 3. 
claim 6 defining that the first bandwidth extender comprises a first whitener for equalizing at least the duplicate part of the extended first portion and wherein the second bandwidth extender comprises a second whitener for equalizing at least a duplicated part of the second portion, the Office Action refers to Sorenson (US 2019/0051286). However, Fig. 3 shows a whitening processor 333 being located after the upsampler 332 changing a sampling rate and a normalizer 336. The normalizer receives, however, the output of a high band generator 3344. As described in paragraph [0044] the low band speech signal is first upsampled and then subsequently whitened. This means that contrary to the features of claim 6 in which a duplicated part has to be equalized, the whitener of Sorenson is applied to an upsampled signal, upsampling is not copying a part of a spectrum”  Refer to the rejection below, Sorenson teaches ( whitening after the bandwidth extension, Para 0029, Fig 3) It would have been obvious having the teachings of Herber to further include the whitening part of Sorenson before effective date since its known in the art that whitening process can remove coarse structure within the original or low band portion of the speech signal ( Para 0037, Sorenson) 
Applicant further argues “With regard to claims 7, 8 and 9, Nagel (US 2015/0187360 Al) is silent about using a first anti-roughness filter for phase-shifting at least a portion of the extended first portion and to use a second anti-roughness filter for phase-shifting at least a portion of the extended second portion. In particular, Nagel is silent about applying different phase-shifts for different components of a same signal as defined in claim 9.” However refer to the rejection below, Nagel teaches  ( phase continuation, Para 0100-101, Fig 11-13)  

Applicant furhter argues “With regard to claim 17, a combination of Herber and Baumgarte (US 2011/0054911) would not arrive at the features of claim 17. Staring from Herber, the input signal (X) is combined with the output of element 320, see Fig. 3. Therein, the input signal is combined with a treated signal. However, as discussed above, Herber is silent about generating a first portion and a second portion from a same audio signal and is, thus, silent about a combiner to combine both extended portions in the structure of Fig. 3. 
Appl. No. 16/580116Reply to Office Action of March 10, 2021considering the structure of Baumgarte, Fig. 4 shows a combination of the output of a QMF synthesis bank 406 that is inserted into a high-pass filter 408 and a delayed output of the core signal decoder 106. This output is a low frequency portion of the original audio signal, see paragraph [0034], the low frequency portion not being the audio signal as required in claim 17. However, in Herber, the original input signal (X) is combined in the structure of Fig. 3 but not in the structure of Fig. 5. As Baumgarte misses the above- identified features, a combination of Herber and Nagel does not arrive at the features of claim 17.” However refer to the response regarding claim 1, based on that and the rejection below claim 17 is not allowable. 

  
Applicant argues “According to claim 20, a phase-shifted portion of the audio signal is subjected to a high-pass filter. Further, the audio signal is subjected to a low-pass filter. Those outputs are combined. The structure of McGrath teaches the use of a frequency-dependent delay 63 for generating an output that is subjected to a high-pass filter. The output of a phase flip filter 61 is input into a low-pass filter 62. First, the frequency-dependent delay 63 does not phase-shift at least a portion of the audio signal, as the delay 63 acts upon different frequencies and not "a portion". Further, paragraph [0055] teaches that the low-frequency path of Fig. 5 includes a phase-flip filter 61 that filters its input signal in the first frequency subband according to a first impulse response. That is, the signal provided to the low-pass filter in Fig. 5 is not the audio signal but a different signal.” However examiner relied on Para 0060-0068, frequency dependent delay does phase shift the signal, it’s known in the art that delay would introduce a shift in phase of a signal.  Also refer to However Li teaches frequency delay as a phase shift (In the frequency domain, a delay operation corresponds to a phase shifting. Hence the extracted speech signal can be written as, Col 6, Line 25-31) 
It would have obvious having the teachings of McGrath to have the concept of Li as a frequency delay since its well known in the art to have phase shifting in a frequency domain ( Col 6, line 25-31, Li) 


Priority
This application takes the priority of foreign application EP17189988.3 filed on 9/7/2017, examiner acknowledges the priority date of 9/27/2017. Further Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP17164360.4 on 3/31/2017 . It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55, and the data associated with EP17164360.4 is not available. 

Information Disclosure Statement
The information disclosure submitted on 4/14/2021 and 5/21/2021 were filed after  the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information, disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Claim limitation “separator, first bandwidth extender, second bandwidth extender, combiner, first anti roughness filter, transient suppressor, subtractor, high and low pass filter and second combiner” of claims 1-17  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured and/or means ” coupled with functional language “separating, extending, extending, for acquiring, phase shifting, suppressing, subtracting, filtering, and acquiring” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-17  has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
separator, first bandwidth extender, second bandwidth extender, combiner, first anti roughness filter, transient suppressor, subtractor, high and low pass filter and second combiner – ( Fig 1, Processor 32, Fig 16) 
Claim limitation “anti roughness filter, high and low pass filter and  combiner” of claims 18   has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured and/or means ” coupled with functional language “phase shifting, filtering and combining ” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

anti roughness filter, high and low pass filter and  combiner – (  Processor, Para 0029 Fig 16) 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-15, 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Herber ( US Pub: 20160329061) 


Regarding claim 1, Heber teaches an apparatus for processing an audio signal, the apparatus comprising:  a separator for separating a first portion of a spectrum of the audio signal from a second  ( divide the input signal, Para 0030-0031; different signal treatments for the sample by sample basis, Para 33-0034) ;  a first bandwidth extender for extending a bandwidth of the first portion using first parameters associated with the first signal characteristic, for acquiring a first extended portion (Signal treatments may be derived for missing parts of the audio signal that correspond to the characteristic of the respective treatment module. Accordingly, the signal treatments may effectively supply replacement portions of various different characteristics of the audio signal that are identified as missing from individual sample components in a series of samples. Thus, some of the sample components in a series where lost parts of a respective characteristic are identified may have signal treatments applied, while other sample components in the sequence where no missing parts of the respective characteristic are identified may have no signal treatments applied, Para 0039; bandwidth extension is applied to samples, Para 0068, 0096-0097)  a second bandwidth extender for extending a bandwidth of the second portion using second parameters associated with the second signal characteristic, for acquiring a second extended portion ( bandwidth extension to a sample, wherein there are sequential samples, and each sample has some different characteristics, Para 0039, 0068, 0096-0097, Fig 11 showing the bandwidth extension results of a short  block of audio signal) ; and a combiner configured for using the first extended portion and the second extended portion for acquiring an extended combined audio signal( In FIG. 5 each of the “n” Signal Enhancers 110 produces an enhanced output stream (YSS1, YSS2, YSS3, . . . , YSSn) on an enhanced output stream line 502. The “n” output streams are combined at a summing module 503 to produce the output signal (Y) on the output line 105. Improved performance of the system may be obtained when operating separate Signal Enhancer systems 110 on individual spatial slice streams since each Signal Enhancer system 110 may operate on more isolated sample components of the audio input signal 104, and may thus be better able to derive appropriate Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) for each spatial slice stream (XSSn). Any number of different Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) may be independently derived for different sample components included in samples of each of the respective spatial slice streams (XSSn), Para 0038;Once the appropriate treatments have been applied to each of the spatial slices, the enhanced output streams (YSS1, YSS2, YSS3, . . . , YSSn) 502 from each of the spatial slices may be combined at a summing module 503 to produce the composite output signal (Y) on the output line 105, Para 0054) 

Regarding claim 2, Heber as above in claim 1, teaches wherein the first bandwidth extender is configured for extending the bandwidth of the first portion by adding spectral components to the first portion, wherein the second bandwidth extender is configured for extending the bandwidth of the second portion by adding spectral components to the second portion ( FIGS. 11a and 11b illustrate example results of the operation of the Bandwidth Extension module 301. FIG. 11a shows a spectral view (frequency-domain) of a short block of an audio signal before and after it has been compressed by a perceptual audio codec. The curve of the original signal is shown, where it can be seen that significant signal energy continues up to the Nyquist frequency. The compressed audio signal curve shows this same signal after it has been compressed by a perceptual audio codec. In FIG. 11a, it can be seen that, above a certain cut-off frequency (Fx), the signal components have been discarded, and what remains is simply low-level noise. FIG. 11b shows a spectral view of an example of a short block of a compressed audio signal before and after it has been processed by the Bandwidth Extension module 301. Here the compressed audio signal is illustrated with the signal components above the cut-off frequency (Fx) discarded. The curve of the same compressed audio signal after it has been processed by the Bandwidth Extension module 301 is included in FIG. 11b. It can be seen that new signal components have been generated above the cut-off frequency (Fx). These new signal components have been generated based on, and/or using at least some of the signal components below the cut-off (Fx), Para 0098-0099) 


Regarding claim 10, Herber as above in claim 1, teaches  wherein the first signal characteristic is one of e) a middle frequency range of the spectrum;  f) a direct signal characteristic of the audio signal; g) a transient characteristic of the audio signal; h) a speech characteristic of the audio signal; and i) a tonal characteristic of the audio signal and wherein, for a) to d) of the first signal characteristic, the second signal characteristic is: e) side frequency range of the spectrum; f) an ambient signal characteristic of the audio signal;  g) a sustained signal characteristic of the audio signal; and h) a non-speech characteristic of the audio signal; or i) a non-tonal signal characteristic of the audio signal ( tonal signal, Para 0052, middle harmonic frequency, Para 0040-0042) 

Regarding claim 11, Herber as above in claim 1, teaches wherein the first signal or the second characteristic is one of a) based on a mid-side signal decomposition b) a direct signal characteristic of the audio signal;  c) a tonal characteristic of the audio signal; and d) a transient characteristic of the audio signal; and e) a speech characteristic of the audio signal; and wherein, for a) to e) of the first signal characteristic, the portion comprising the second signal characteristic is the remaining signal from a difference of the input signal and the portion comprising the first signal characteristics from a) to e) ( tonal characteristics of the signal, Para 0052) 

Regarding claim 12, Herber as above in claim 1, teaches  wherein the audio signal comprises a plurality of frames and wherein the apparatus comprises a signal analyzer configured for analyzing, for each frame, the spectrum of the audio signal for a characteristic indicating that an audio signal was subjected to an artificial bandwidth limitation of the audio signal and for determining a cut-off frequency in the audio signal ( cutoff frequency of the input signal, Para 0040) ; wherein the apparatus is configured for using the first and second parameters for a frame comprising a characteristic relating to the artificial bandwidth limitation; and wherein the apparatus is configured for using third parameters for the first bandwidth  ( limitation of different signal and bandwidth extender based on that, Para 0040) 

Regarding claim 13, Herber as above in claim 1, teaches , wherein the apparatus comprises a lookup-table comprising a plurality of first parameters associated with a corresponding plurality of signal modification parameters and a plurality of second parameters associated with a corresponding plurality of signal modification parameters; wherein the apparatus comprises a signal analyzer for analyzing the spectrum for a modification applied to the audio signal; wherein the apparatus is configured for deriving a modification parameter associated with the modification; and for deriving the first parameter and the second parameter using the lookup-table and using the modification parameter (treatment based on parameter, Para 0077-0082, Fig 3)  

Regarding claim 14, Herber as above in claim 13, teaches wherein the apparatus is configured for deriving a steepness of a slope of the spectrum as modification parameter (steepness, Fig 9B) 

Regarding claim 15, Herber as above in claim 14, teaches, wherein the apparatus is configured for analyzing the spectrum using a spectral difference function ( fig 9a-9b, Fig 3) 


Regarding claim 19, arguments analogous to claim 1, are applicable. In addition Herber teaches the method which is performed by the apparatus as in claim 1  ( method, Claim 23, Fig 3) 
Regarding claim 21, arguments analogous to claim 1, are applicable. In addition Herber teaches . A non-transitory digital storage medium having a computer program stored thereon to perform the method for processing an audio signal as in claim 1 ( Para 0106, 0109) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Oshikiri ( US Pub:  20120221342 ) 


Regarding claim 3, Heber as above in claim 1, teaches the concept of Bandwidth extension however does not explicitly teaches  the first bandwidth extender comprises a first duplicator for duplicating at least a part of the first portion and for combining at least one version of the duplicated part of the first portion with the first portion so as to acquire an extended portion; and wherein the second bandwidth extender comprises a second duplicator for duplicating at least a part of the second portion and for 

However Oshikiri  teaches the first bandwidth extender comprises a first duplicator for duplicating at least a part of the first portion and for combining at least one version of the duplicated part of the first portion with the first portion so as to acquire an extended portion ( duplicate to acquire the first extended band, Para 0095, Claim 1) ; and wherein the second bandwidth extender comprises a second duplicator for duplicating at least a part of the second portion ( duplicate to acquire the second extended band, Claim 1) and for combining at least one version of the duplicated part of the second portion with the second portion so as to acquire an extended portion ( combine, Claim 1) 
It would have been obvious having the teachings of Herber to further Oshikiri before effective filing date since bandwidth extension is well known concept to reconstruct a audio signal and Oshikiri teaches a concept of copying to extend bandwidth to reconstruct the audio signal ( Para 0095, Oshikiri) 

Regarding claim 4, Herber modified by  Oshikiri as above in claim 3, teaches  wherein the part of the first portion comprises a first frequency range ranging from a first intermediate frequency of the first portion to a maximum frequency of the first portion; and  wherein the part of the second portion comprises a second frequency range ranging from a second intermediate frequency of the second portion to a maximum frequency of the second portion ( different frequencies, Claim 1 and Claim 5)  


Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Oshikiri ( US Pub:   20120221342 )  and further in view of Oshikiri ( US Pub 20090157413) hereinafter Oshikiri1


However Oshikiri1 teaches wherein the first bandwidth extender comprises a first envelope shaper for shaping at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second envelope shaper for shaping at least a dedicated part of the extended second portion  ( Then, by adding the spectral envelope to the spectrum with a signal band extended to 0 to FH, the spectrum of a decoded signal as shown in FIG. 5D can be obtained, Para 0051, Fig 4) 
It would have been obvious having the teachings of Herber and Oshikiri to further include the concept of Oshikiri1 before effective filing date since FIG. 5A shows a low band decoded spectrum obtained by conventional encoding/decoding processing. FIG. 5B shows the spectrum obtained by filtering the decoded spectrum shown in FIG. 5A through an inverse filter with inverse characteristics of the spectral envelope. In this way, by filtering the low band decoded spectrum through the inverse filter with the inverse characteristics of the spectral envelope, the low band spectrum is flattened. Then, as shown in FIG. 5C, The low band spectrum is duplicated to the high band a plurality of times (here, two times), and the high band is encoded. The low band spectrum is already flattened as shown in FIG. 5B, and so, when the high band is encoded, discontinuity in spectral energy caused by the spectral envelope such as described above does not occur. Then, by adding the spectral envelope to the spectrum with a signal band extended to 0 to FH, the spectrum of a decoded signal as shown in FIG. 5D can be obtained ( Para 0051, Fig 5, Oshikiri1)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Sorenson ( US Pub: 20190051286) 


However Sorenson teaches wherein the first bandwidth extender comprises a first whitener for equalizing at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second whitener for equalizing at least duplicated part of the extended second portion ( whitening after the bandwidth extension, Para 0029, Fig 3) 
It would have been obvious having the teachings of Herber to further include the whitening part of Sorenson before effective date since its known in the art that whitening process can remove coarse structure within the original or low band portion of the speech signal ( Para 0037, Sorenson) 
Claims 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Nagel ( US Pub: 20150187360)  

Regarding claim 7, Herber as above in claim 1, does not explicitly teaches  wherein the first bandwidth extender comprises a first anti-roughness filter for phase shifting at least a portion of the extended first portion and wherein the second bandwidth extender comprises a second anti-roughness filter for phase shifting at least a portion of the extended second portion
However Nagel  teaches a first anti-roughness filter for phase shifting at least a portion of the extended first portion and wherein the second bandwidth extender comprises a second anti-roughness filter for phase shifting at least a portion of the extended second portion ( phase continuation after bandwidth extension ( copy up method), Para 0100-0101, Fig 11-13)  
It would have been obvious having the teachings of Herber to further include the teachings of Nagel before effective filing date to remove the roughness caused by bandwidth extension ( Para 0007, Nagel) 
Regarding claim 8, Nagel as above in claim 7,  wherein the first anti-roughness filter is configured for phase shifting the first extended portion or a signal derived thereof so as to acquire a first phase shifted ( phase continuation, Para 0100-0101, Fig 11-13) 
Regarding claim 9, Nagel as above in claim 7,  wherein the first anti-roughness filter is configured for applying a first phase shift and wherein the second anti-roughness filter is configured for applying a second phase shift ( phase continuation, Para 0100-101, Fig 11-13)  
  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Kuntz ( WO 2012/025282) 

Regarding claim 16, Herber as above in claim 1, does not explicitly teaches wherein the separator comprises: a transient suppressor configured for receiving the audio signal and for reducing 30transient portions in the audio signal so as to acquire a first modified audio signal, wherein the separator is configured for acquiring the first portion based on the first modified audio signal; a subtractor for subtracting the first modified audio signal from the audio signal so as 35to acquire a second modified signal, wherein the separator is configured for acquiring the second portion based on the second modified audio signal.

However Kuntz teaches , wherein the separator comprises: a transient suppressor configured for receiving the audio signal and for reducing transient portions in the audio signal so as to acquire a first modified audio signal ( reducing the transient portion, Page 20) , wherein the separator is configured for acquiring the first portion based on the first modified audio signal ( transient separation, Page 20-21) ; a subtractor for subtracting the first modified audio signal from the audio signal so as to acquire a second modified signal, wherein the separator is configured for acquiring the second portion based on the second modified audio signal ( transient reduced signal, Page 20-21) 
( Page 21, Kuntz) 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Baumgarte ( US Pub:  20110054911 )

Regarding claim 17, Herber as above in claim 1, does not explicitly teaches wherein the combiner is a first combiner, the apparatus comprising:  5a high-pass filter for filtering the first extended portion and the second extended portion or for filtering the combined audio signal such that a filtered combined audio signal is acquired; a low-pass filter for filtering the audio signal so as to acquire a filtered audio signal;  10and a second combiner configured for combining the filtered combined audio signal and the filtered audio signal for acquiring a bandwidth extended audio signal However Baumgarte teaches  wherein the combiner is a first combiner, the apparatus comprising:  a high-pass filter for filtering the first extended portion and the second extended portion or for filtering the combined audio signal such that a filtered combined audio signal is acquired ( High pass filtering, Fig 4) ; a low-pass filter for filtering the audio signal so as to acquire a filtered audio signal ( low pass filtering, Fig 4) ;  and a second combiner configured for combining the filtered combined audio signal and the filtered audio signal for acquiring a bandwidth extended audio signal ( adder for combing, Fig 4, Para 0059-0061) 
It would have been obvious having the teachings of Herber to further include the teachings of Baumgarte before effective date to reconstruct the audio signal

Claims 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over and further in view of McGrath ( US Pub: 20120321105) and further in view of Li ( US Pat 9741360) 


 ( frequency dependent delay of the signal, Para 0060-0068, Fig 5) ; filtering the shifted signal using a high-pass filter so as to acquire a first filtered signal ( filtering with high pass filter, Fig 5, Para 0060-0068) ;  filtering the audio signal using a low-pass filter so as to acquire a second filtered signal ( filtering with low pass filter, Para 0060-0068) ; combining the first filtered signal and the second filtered signal so as to acquire an enhanced audio signal,   when said computer program is run by a computer ( combing the signal, Fig 5) 
McGrath does not explicitly mentions the frequency delay as a phase shift 
However Li teaches frequency delay as a phase shift (In the frequency domain, a delay operation corresponds to a phase shifting. Hence the extracted speech signal can be written as, Col 6, Line 25-31) 
It would have obvious having the teachings of McGrath to have the concept of Li as a frequency delay since its well known in the art to have phase shifting in a frequency domain ( Col 6, line 25-31, Li) 
Regarding claim 18, arguments analogous to claim 22,  are applicable In addition McGrath teaches an apparatus ( abstract, Fig 5) 
Regarding claim 20, arguments analogous to claim 22, are applicable. In addition McGrath teaches a method ( Abstract, Fig 5) 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674